Citation Nr: 0725684	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right knee disability.  

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1982 to February 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
a left knee disability and asthma, and determined that new 
and material evidence had not been received to reopen 
previously denied claims of service connection for a lumbar 
spine disability and a right knee disability.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied service 
connection for a lumbar spine disability.  A notice of 
disagreement was not received within the subsequent one-year 
period, and that decision is now final.

2.  Evidence submitted since the RO's November 1989 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a lumbar 
spine disability, and therefore does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a lumbar spine disability.

3.  In a June 2000 rating decision, the RO denied service 
connection for a right knee disability.  A notice of 
disagreement was not received within the subsequent one-year 
period, and that decision is now final.  

4.  Evidence submitted since the RO's June 2000 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disability, and therefore does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a right knee disability.

5.  The medical evidence of record does not show a current 
left knee disability of service origin.  

6.  The veteran's asthma was not first shown during service, 
or within a year following discharge from service, and it has 
not been otherwise related to any event or incident in 
service.  


CONCLUSIONS OF LAW

1.  The November 1989 and June 2000 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disorder has not been received, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
knee disability has not been received, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2006).

4.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Asthma was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
March 2004 and October 2004 letters.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The October 2004 notification also substantially complied 
with the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006), by providing the veteran with notice of what 
constitutes new and material evidence to reopen a service-
connection claim, including the bases for the prior denials 
for service connection for a lumbar spine disability and a 
right knee disability.   

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, a subsequent notification letter was 
sent to the veteran in March 2006 which did specifically 
address the issues of initial rating and effective date.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was not afforded a VA examination to determine the 
current nature and likely etiology of the claimed left knee 
disability and asthma, no such examination is necessary in 
this case because there is no evidence of an in-service left 
knee injury or event, and no evidence of asthma during 
service.  Moreover, there is no medical evidence of record 
showing a current left knee disability and the veteran's 
asthma was first shown many years after separation from 
service.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a November 1989 rating decision, the RO denied service 
connection for a lumbar spine disability.  The basis of the 
denial was that the veteran did not have a current lumbar 
spine disability that was incurred during service.  A notice 
of disagreement was not received within the subsequent one-
year period.

In a June 2000 rating decision, the RO denied service 
connection for a right knee disability.  The basis of the 
denial was that there was no nexus between any current right 
knee disability and service.  A notice of disagreement was 
not received within the subsequent one-year period.  

Additional evidence has been added to the record, including 
evidence of degenerative joint disease of the right knee, and 
the veteran's hearing testimony that he injured his lumbar 
spine and right knee during service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have current back or 
right knee disabilities that were incurred during service.  
In other words, there was no medical evidence linking any 
current lumbar spine and/or right knee disability to an event 
or injury during service.  

Since the prior final decision, evidence has been added to 
the claims file, including medical records showing a current 
right knee disability, and testimony from the veteran that 
his current right knee disability and lumbar spine 
disabilities began during service.  The additional evidence 
added to the record does not show treatment for, or diagnosis 
of, a lumbar spine disability at any time during or shortly 
after service.  

The additional evidence added to the record does not cure the 
prior evidentiary defect with regard to the claim of service 
connection for a lumbar spine disability.  Rather, the 
evidence is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  In essence, the prior denial of service connection 
for a lumbar spine disability was based on a finding that the 
medical evidence of record did not link any current back 
disorder to service.  Currently, there remains no evidence 
linking a current lumbar spine disability to service.  In 
fact, the evidence does not suggest has a current lumbar 
spine disability.  Thus, the evidence is not new and 
material.  It does not have any bearing on why the prior 
claim was denied, and it does not provide any medical basis 
to relate the veteran's current claimed lumbar spine 
disability, if found, to service.  Rather, the evidence added 
to the record shows that the veteran currently complains of 
back pain, and he relates this back pain to service.  In 
addition to the evidence being duplicative, the veteran's lay 
statements as to diagnosis or causation may not comprise 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In light of the foregoing, the evidence submitted since the 
RO's November 1989 decision, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  New and material evidence has not been received since 
the RO's November 1989 decision and reopening the claim of 
service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Likewise, the additional evidence added to the record does 
not cure the prior evidentiary defect with regard to the 
claim of service connection for a right knee disability.  
Rather, the additional evidence showing degenerative joint 
disease of the right knee simply reiterates that the veteran 
has a current right knee disability.  Additional evidence 
showing current disability does not provide the required 
nexus necessary to warrant service connection.  Similarly, 
the addition of more medical records confirming a current 
right knee disability does not provide any medical basis to 
relate the veteran's current right knee disability to 
service.  Rather, the evidence added to the record shows that 
the veteran currently complains of right knee pain, and he 
relates his diagnosis of degenerative joint disease of the 
right knee to service.  In addition to the evidence being 
duplicative, the veteran's lay statements as to diagnosis or 
causation may not comprise material evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

The evidence submitted since the RO's June 2000 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's June 2000 
decision, and reopening the claim of service connection for a 
right knee disability is not warranted.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran seeks service connection for a left knee 
disability and for asthma.  At his personal hearing in June 
2006, the veteran testified that service medical records 
should reveal that the veteran was hospitalized for 
pneumonia, and developed asthma as a result.  The veteran 
also testified that he injured his knees and back during 
service while working in a warehouse.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Knee

Service medical records reveal treatment for complaints of 
right knee pain, but they are silent with regard to 
complaints, diagnosis or treatment for a left knee 
disability.  

Similarly, the post-service evidence of record does not 
reveal that the veteran receives treatment for, or has a 
diagnosis of a left knee disability.  The veteran's hearing 
testimony is vague regarding the left knee.  The veteran 
essentially testified that during service he worked in a 
warehouse and had to climb up and down shelves to retrieve 
boxes, without a ladder.  The veteran testified that he fell 
quite a few times and landed on his knees and back.  

Despite the veteran's testimony, however, there is no 
evidence that the veteran has a current diagnosis of a left 
knee disability.  At most, the record in this case shows that 
the veteran has complained of left knee pain.  A symptom such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted, unless there is a 
medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  A "pain alone" claim must fail when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of Title 38 of the United 
States Code.  Both provide for compensation, beginning with 
the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
a disability, and that the disability resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board is mindful of the veteran's sincere belief that his 
left knee pain entitles him to a grant of service connection.  
Nonetheless, the veteran is not shown to have an actual left 
knee problem other than his subjective complaints of pain.  
Moreover, even if a current left knee disability were 
demonstrated, such as left knee arthritis, there remains no 
evidence of any in-service onset.  In other words, the 
existence of a current left knee disability would not warrant 
a grant of service connection absent the required nexus 
between any such current disability and service.  In sum, 
absent evidence of an actual left knee disability that is 
etiologically related to an injury or disease in service, the 
veteran's claim of service connection for a left knee 
disability is not supported by the evidence.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) [service connection 
may not be granted unless a current disability exists].  The 
record contains no evidence of a current left knee 
disability.  

There is no in-service evidence of complaints, findings or 
diagnosis of a left knee injury or disability.  Additionally, 
a current disability of the left knee is not shown.  
Moreover, there is no competent medical evidence linking any 
left knee condition, even if shown, to service.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinion 
competent as to whether he has a current left knee disability 
that was incurred during service.  See Washington v. 
Nicholson, 19 Vet App 362 (2005).  

As the preponderance of the evidence is against the claim of 
service connection for a left knee disability, the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  
Asthma

The service medical records do not show the onset of asthma 
during service.  According to the service medical records, 
the veteran was treated for various acute upper respiratory 
infections.  Specifically, a November 1982 emergency room 
report revealed that the veteran was admitted with a runny 
nose, general malaise, feverish feeling, and weakness.  The 
diagnosis was URI.  A November 1982 chest x-ray was negative.

A November 1983 service medical record revealed an assessment 
of URI and probably sinusitis.  

In May 1984, the veteran was treated for cough with rhonchi 
and wheezing.  Chest x-ray to rule-out pneumonia was 
negative.  The assessment was URI/bronchitis.

On a January 1985 examination Report of Medical History, the 
veteran reported that he was treated for viral pneumonia at 
"KAFB." 

Regardless of whether the veteran actually had pneumonia 
during service, there is no indication that he suffered from 
asthma during service.  There is no diagnosis of asthma 
during service or within a year following discharge from 
service.  

Likewise, the post-service medical evidence of record does 
not show treatment for, or a diagnosis of, asthma until many 
years after separation from service.  The claims file 
contains medical records showing treatment for asthma dating 
from approximately 1999, nearly 15 years after separation 
from service.  

In sum, the service-medical records do not show treatment for 
asthma, and the post-service medical evidence of record does 
not show treatment for asthma until nearly 15 years after 
separation from service.  Moreover, no medical professional 
has opined that the veteran's current asthma had its onset 
during service, or as a result of any incident during 
service, including in-service pneumonia.  


There is no evidence of record, other than the appellant's 
contentions, that his current asthma was incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Although the veteran has suggested that a doctor 
told him that his in-service respiratory problems would 
likely lead to asthma, he has not provided any competent 
evidence in support of that assertion.  VA's duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991).  

As the preponderance of the evidence is against the claim of 
service connection for asthma, the doctrine of reasonable 
doubt is not for application and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The application to reopen the claim of service connection for 
a lumbar spine disability is denied.

The application to reopen the claim of service connection for 
a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for asthma is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


